
	
		 I
		111th CONGRESS
		2d Session
		H. R. 5211
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To strengthen families’ engagement in the education of
		  their children.
	
	
		1.Short titleThis Act may be cited as the
			 Family Engagement in Education Act of
			 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings; purpose.
				Sec. 4. Amendment references.
				Sec. 5. State support of family engagement in
				education.
				Sec. 6. State plans.
				Sec. 7. Local educational agency plans.
				Sec. 8. Family engagement in education policy.
				Sec. 9. Prevention and intervention programs for children and
				youth who are neglected, delinquent, or at risk.
				Sec. 10. High quality teachers and principals.
				Sec. 11. Subpart 16 reference.
				Sec. 12. Family engagement in education programs.
				Sec. 13. Definitions.
				Sec. 14. Conforming amendments.
				Sec. 15. General Accountability Office study and
				report.
				Sec. 16. Federal coordination of family engagement in education
				programming.
			
		3.Findings;
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Family engagement
			 in a child’s education raises student achievement, improves behavior and
			 attendance, decreases drop-out rates, and improves the emotional and physical
			 well-being of children.
				(2)Families are
			 critical determinants of children’s school readiness as well as of students’
			 decision to pursue higher education.
				(3)Effective family
			 engagement is a great equalizer for students, contributing to their increased
			 academic achievement, regardless of parents’ education level, ethnicity, or
			 socioeconomic background.
				(4)Family engagement
			 can raise student academic achievement so substantially that schools would need
			 to increase spending by more than $1,000 per pupil to gain the same
			 results.
				(5)Positive benefits
			 for children, youth, families, and schools are maximized through effective
			 family engagement that is—
					(A)a shared
			 responsibility in which schools and other community agencies and organizations
			 are committed to reaching out to engage families in meaningful ways and
			 families are committed to actively supporting their children’s learning and
			 development;
					(B)continuous across
			 a child’s life spanning from birth to young adulthood; and
					(C)reinforces
			 learning that takes place in all settings.
					(b)PurposeThe
			 purpose of this Act is to strengthen families’ engagement in the education of
			 their children.
			4.Amendment
			 referencesExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		5.State support of
			 family engagement in education
			(a)In
			 generalTitle I (20 U.S.C.
			 6301 et seq.) is amended by adding after section 1004 the following new
			 section:
				
					1005.State support
				of family engagement in education
						(a)Allocation of
				reserved funds to StatesFunds reserved under section
				5731(c)(2)(B) shall be allocated to the States on the basis of the allocation
				formula set forth in section 1122.
						(b)Uses of
				fundsA State shall
				administer and expend funds received under subsection (a) to provide
				for—
							(1)establishment of
				an Office within the State educational agency, or staff positions within such
				agency, dedicated to family engagement;
							(2)development and
				implementation of statewide data collection and evaluation system on family
				engagement metrics to identify schools that would benefit from training and
				support related to family engagement;
							(3)review of local
				educational agencies’ family engagement policies and practices as provided by
				sections 1112(e)(3) and 1118(h), and evaluate the use of funds under this
				subsection;
							(4)award of grants to
				local educational agencies with schools that would benefit from training and
				support related to family engagement;
							(5)award of grants to
				local educational agencies for professional staff development in family
				engagement in education;
							(6)award of grants to
				Statewide Family Engagement Centers operating in the State for technical
				assistance and training to State educational agencies, local educational
				agencies, schools, community-based organizations, or parent organizations;
				and
							(7)engagement and
				collaboration with statewide services related to early education, higher
				education, child health and welfare, after-school programs, community
				service-learning programs, and other programs to develop coordinated family
				engagement policies, practices and
				services.
							.
			(b)Conforming
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by adding after the item relating to section
			 1004 the following:
				
					
						Sec. 1005. State support of family
				engagement in
				education.
					
					.
			6.State
			 plans
			(a)In
			 generalSection 1111(d) (20 U.S.C. 6311(d)) is amended to read as
			 follows:
				
					(d)Family
				engagementEach State plan shall include a plan for strengthening
				family engagement in education. Each such plan shall at a minimum
				include—
						(1)a description of
				the criteria and schedule for review and approval of local educational agency
				engagement policies and practices pursuant to sections 1112(e)(3) and
				1118(h);
						(2)a description of
				the system and process for assessing local educational agency implementation of
				section 1118 responsibilities;
						(3)a description of
				the criteria for identifying local education agencies that would benefit from
				training and support related to family engagement;
						(4)a description of
				the State’s statewide system of technical assistance and support for local
				education agencies and schools on family engagement in education;
						(5)an assurance that
				the State shall refer to Statewide Family Engagement Centers those local
				education agencies that would benefit from training and support related to
				family engagement;
						(6)a plan for using
				funds received under section 1005;
						(7)a description of
				the relationship between the State education agency and Statewide Family
				Engagement Centers, Parent Training and Information Centers, and Community
				Parent Resource Centers operating in the State; and
						(8)a strategy to
				establish a Family Engagement Coordinating Council, or if a similar entity
				exists, a description of the composition and activities of such Family
				Engagement Coordinating Council or such similar
				entity.
						.
			(b)Reports
				(1)Annual State
			 reportSection 1111(h)(4) (20 U.S.C. 6311(h)(4)) is
			 amended—
					(A)by striking
			 and at the end of the subparagraph (F);
					(B)by striking the
			 period at the end of subparagraph (G) and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(H)information on the
				number of schools and the name of each school that would benefit from training
				and support related to family engagement, the reason why such school was so
				identified, and the measures taken to address the need for training and
				support; and
							(I)information on the
				State education agency’s family engagement in education programs and
				activities.
							.
					(2)Technical
			 assistanceSection 1111(j) (20 U.S.C. 6311(j)) is amended by
			 inserting advice and assistance in family engagement in
			 education, after reliable,.
				7.Local educational
			 agency plans
			(a)In
			 generalSection 1112(b)(1)(P) (20 U.S.C. 6312(b)(1)(P)) is
			 amended to read as follows:
				
					(P)a description of
				the strategy the local educational agency will use to implement and assess
				family engagement in education under section
				1118;
					.
			(b)Engagement in
			 developing plansSection 1112(b)(1) (20 U.S.C. 6312(b)(1)) is
			 amended—
				(1)by redesignating
			 subparagraph (Q) as subparagraph (R); and
				(2)by inserting after
			 subparagraph (P), the following:
					
						(Q)a description of
				how the local educational agency will engage families in the development,
				implementation, and assessment of local educational agency plans;
				and
						.
				8.Family engagement
			 in education policy
			(a)Local
			 educational agency development of policies and practicesSection
			 1118 (20 U.S.C. 6318) is amended—
				(1)by redesignating
			 subsections (a) through (h) as subsections (b) through (i),
			 respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following:
					
						(a)In
				generalEach local educational agency and each school receiving
				funds under this part shall develop family engagement policies and practices
				that meet the following principles and standards for family-school
				partnerships:
							(1)Welcome all
				families to be active participants in the life of the school, so that they feel
				valued, connected to each other, to school staff, and to what students are
				learning in class.
							(2)Communicate
				effectively by ensuring regular two-way, meaningful communication between
				family members and local educational agency and school staff in a manner,
				language, and mode of technology that family members can understand and
				access.
							(3)Support student
				success by fostering continuous collaboration between family members and local
				educational agency and school staff to support student learning and healthy
				development at school and at home.
							(4)Speak up for every
				child and empower family members to be advocates for all students within the
				school.
							(5)Share power and
				assure that family members, local educational agencies, and school staff are
				equal partners in family engagement decisionmaking.
							(6)Collaborate with
				community and partner with community organizations and groups to turn the
				school into a hub of community life.
							(7)Create a continuum
				of family engagement in student learning and development from cradle to
				career.
							(8)Train and support
				superintendents, principals, and teachers to fully engage families in the
				education of their
				children.
							.
				(b)Written
			 policySection 1118(b)(2) (as redesignated by subsection (a)) is
			 amended—
				(1)in subparagraph
			 (C), by striking (e) and inserting (f);
				(2)by striking
			 and at the end of subparagraph (E);
				(3)by striking the
			 period at the end of subparagraph (F) and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(G)participate in
				evaluating the effectiveness of family engagement strategies and policies;
				and
						(H)participate in
				developing recommendations for creating a positive school climate and safe and
				healthy
				schools.
						.
				(c)ReservationSubparagraph
			 (A) of paragraph 1118(b)(3) (as redesignated by subsection (a)) is amended to
			 read as follows:
				
					(A)In
				generalEach local educational agency shall reserve not less than
				2 percent of such agency’s allocation under subpart 2 to carry out this
				section.
					.
			(d)Reserved
			 fundsParagraph 1118(b)(3) (as redesignated by subsection (a)) is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)Use of
				fundsFunds reserved under subparagraph (A) may be used for
				purposes including—
							(i)increasing
				capacity though establishment of a dedicated office or dedicated personnel
				within the local educational agency for family engagement;
							(ii)incentive grants
				to schools and non-profit organizations to support professional development on
				family engagement for school staff, parent leadership training, family literacy
				programs, home visitation programs, family volunteerism programs, and other
				innovative programs that meaningfully engage families;
							(iii)development and
				implementation of local educational agency family engagement in education data
				collection system and indicators;
							(iv)assess and
				provide recommendations on school family engagement in education policies,
				practices, and use of funds;
							(v)grants to
				Statewide Family Engagement Centers to provide technical assistance and
				training to schools on implementation and assessment of family engagement in
				education policies, practices, and use of funds;
							(vi)incentive grants
				to schools that would benefit from training and support related to family
				engagement or schools identified for improvement under section 1116(b) to
				assist in their implementation of family engagement consistent with section
				1118, including the hiring and maintenance of family engagement
				coordinators;
							(vii)grants to
				nonprofit organizations for the establishment of Local Family Engagement
				Centers to identify community resources, services, and supports and to remove
				economic obstacles to family engagement by meeting families’ needs;
							(viii)incentive
				grants to schools and local nonprofit organizations for early childhood
				programs that promote family engagement and school readiness;
							(ix)establishment and
				support of an advisory group comprised of families, educators, and nonprofit
				organizations to develop recommendations to strengthen family engagement along
				the child and youth life span and in all learning settings;
							(x)grants to schools
				to develop, implement and assess family engagement policies, practices, and
				uses of funds in all learning settings and across all education programs;
				and
							(xi)development and
				implementation of research and evaluation focused on family engagement
				policies, practices, and innovation, including implementation, replication, and
				impact
				studies.
							.
				(e)School parental
			 involvement policyThe first sentence of paragraph (1) of
			 subsection 1118(c) (as redesignated by subsection (a)) is amended by striking
			 (c) through (f) and inserting (d) through
			 (g).
			(f)Policy
			 involvementParagraph (5) of subsection 1118(d) (as redesignated
			 by subsection (a)) is amended by striking 1114(b)(2) and
			 inserting 1114(c)(2).
			(g)Shared
			 responsibility for high student academic achievementSection 1118(e) (as redesignated by
			 subsection (a)) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking (b) and inserting (c); and
				(2)by amending
			 paragraph (1) to read as follows:
					
						(1)describe the
				school’s responsibility to—
							(A)provide
				high-quality curriculum and instruction in a supportive and effective learning
				environment that enables the children served under this part to meet the
				State’s student academic achievement standards, and the ways in which each
				parent will support their children’s learning, such as monitoring attendance
				and homework completion; volunteering in their child’s classroom; and
				participating, as appropriate, in decisions relating to the education of their
				children and positive use of extracurricular time; and
							(B)engage family
				members in the development and recommendations for student attendance,
				expectations, behavior and school safety, including the development of
				reasonable disciplinary policies for the implementation of school-wide Positive
				Behavior Interventions and Supports and the phase-out of out-of-school
				suspension and expulsion;
				and
							.
				9.Prevention and
			 intervention programs for children and youth who are neglected, delinquent, or
			 at risk
			(a)State plan and
			 State agency applicationsSection 1414 (20 U.S.C. 6434) is
			 amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 and at the end of subparagraph (B);
					(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)to prepare an
				educational services and transition plan for each child or youth served by the
				program, in partnership with families and aftercare providers;
				and
							;
				and
					(2)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (15) through (19) as paragraphs (17) through (21); and
					(B)by inserting after
			 paragraph (14) the following:
						
							(15)describes how the
				State agency will implement family engagement policies and practices that align
				with the provisions of section 1118;
							(16)provides an
				assurance that the State agency will establish for each child or youth served
				under this subpart an educational services and transition plan that is
				developed in consultation with the child or youth, family members of the child
				or youth, and the local educational agency or alternative education program
				receiving the child or youth following their period of service under this
				subpart;
							.
					(b)Local
			 educational agency applicationsSection 1423 (20 U.S.C. 6453) is
			 amended—
				(1)by redesignating
			 paragraphs (9) through (13) as paragraphs (11) through (15), respectively;
			 and
				(2)by inserting after
			 paragraph (8) the following:
					
						(9)a description of
				how schools will implement family engagement policies and practices that align
				with the provisions of section 1118;
						(10)an assurance that
				the State agency will establish for each child or youth served under this
				subpart an educational services and transition plan that is developed in
				consultation with the child or youth, family members of the child or youth, and
				the local educational agency or alternative education program receiving the
				child or youth following their period of service under this
				subpart;
						.
				(c)Program
			 requirements for correctional facilities receiving funds under this
			 sectionSection 1425 (20 U.S.C. 6455) is amended—
				(1)by striking and at the end
			 of paragraph (10);
				(2)by striking the
			 period at the end of paragraph (11) and inserting a semicolon; and
				(3)by inserting after
			 paragraph (11) the following:
					
						(12)prepare an
				educational services and transition plan for each child or youth served by the
				program, in partnership with families and aftercare providers, consistent with
				section 1414(a)(1)(C); and
						(13)establish for
				each child or youth served an educational services and transition plan that is
				developed in consultation with the child or youth, family members of the child
				or youth, and the local educational agency or alternative education program
				receiving the child or youth following their period of service under their
				subpart.
						.
				10.High quality
			 teachers and principals
			(a)State
			 application contentsSection 2112(b) (20 U.S.C. 6612(b)) is
			 amended by adding at the end the following:
				
					(13)A description of
				how the State educational agency will improve teacher and principal knowledge
				and skill in effectively engaging families in their children’s
				education.
					.
			(b)State
			 activitiesSection 2113(c) (20 U.S.C. 6613(c)) is amended—
				(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
				(2)by inserting after
			 paragraph (11) the following:
					
						(12)Training of
				teachers and principals on how to effectively engage families in their
				children’s
				education.
						.
				11.Subpart 16
			 referenceSubpart 16 of part D
			 of title V (20 U.S.C. 7273 et seq.) is amended to read as follows:
			
				16Statewide Family
				Engagement Centers
					5561.Reference to
				part EFor provisions relating
				to Statewide Family Engagement Centers, see section
				5712.
					.
		12.Family
			 engagement in education programs
			(a)HeadingThe
			 heading for title V is amended to read as follows:
				
					VPromoting Family
				Engagement in Education and Innovative
				Programs
					.
			(b)Family
			 engagementTitle V (20 U.S.C. 7201 et seq.) is amended by adding
			 at the end the following:
				
					EFamily Engagement
				in Education Programs
						5701.PurposesThe purposes of this part are the
				following:
							(1)To establish State
				Family Engagement Coordinating Councils to assure coordination of family
				engagement activities.
							(2)To enhance and
				strengthen family engagement in the education and development of their children
				through Statewide Family Engagement Centers.
							(3)To provide grants
				to local non-profit parent organizations to fund demonstration projects of
				Local Family Engagement Centers.
							1State Family
				Engagement Efforts
							5711.State family
				engagement coordinating councils
								(a)In
				generalEach State educational agency shall establish a State
				Family Engagement Coordinating Council to assure coordination and integration
				of family engagement activities across the education spectrum.
								(b)FundingFrom
				the sums appropriated to carry out this part, and not otherwise reserved, the
				Secretary shall make grants in the amount of $100,000 to each State (or such
				lesser sum, that is available from appropriated funds, allocated equally among
				the States) for the purpose of establishing and funding the Coordinating
				Council.
								(c)Reporting
				responsibilityEach State Coordinating Council shall report to
				the Governor of each State and to the Chief State School Officer the Council’s
				findings and recommendations regarding family engagement in education and such
				other information as the Governor may request.
								(d)Appointment of
				membersThe Governor of the State, in consultation with the State
				educational agency, shall determine the number of members to serve on the
				Council, their term of office, and appoint such members, initially, for a full
				term or for a period of less than a full term, as the Governor deems
				appropriate. Such members shall include representatives of—
									(1)State educational
				agency programs, Statewide Family Engagement Centers, and Local Family
				Engagement Centers operating in the State;
									(2)parent training
				and information centers operating in the State, as established by the
				Individual with Disabilities Education Act (20 U.S.C. 1400 et seq.);
									(3)community parent
				resource centers operating in the State;
									(4)the State parent
				teacher association and other parent groups;
									(5)family members,
				students, teachers and school administrators;
									(6)the State’s
				advisory council on early childhood education and care;
									(7)colleges and
				universities; and
									(8)non-profit
				organizations and State governmental agencies serving children and
				families.
									Not more
				than 50 percent of such members shall be employees of a State or local unit of
				government.(e)Duties of the
				CouncilDuties of the Council shall include the following and
				such other duties as the Governor may specify:
									(1)Establish a
				statewide vision of family engagement in education that is consistent with, and
				leverages federal family engagement in education resources and
				initiatives.
									(2)Assure consistency
				in family engagement in education policies and practices across learning
				settings along the child and youth life span.
									(3)Coordinate
				Federal, State, and local family engagement in education programs and
				activities.
									(4)Coordinate family
				engagement in education programs and activities across early childhood,
				school-age, vocational and technical, and higher education programs.
									(5)Identify
				opportunities for family engagement in education collaboration and resource
				sharing among State educational agencies, local educational agencies, and
				organizations that support family-school partnerships.
									(6)Review the family
				engagement in education component of the State educational agency State Plan
				prepared under section 1111(d) and submit to the State educational agency and
				to the Governor, any recommendations of the Council for modifications to the
				plan.
									(7)Visit local
				educational agencies, schools, and other learning settings to support quality
				assurance for family engagement in education policies, practices, and uses of
				funds.
									5712.Statewide
				Family Engagement Centers
								(a)PurposesThe
				purposes of this section are the following:
									(1)To provide
				statewide leadership, capacity building, technical assistance, and training to
				State and local educational agencies, including personnel of such agencies, to
				help the organizations and agencies implement systemic and effective family
				engagement policies, programs, and activities that lead to improvements in
				student academic achievement.
									(2)To assist State
				and local educational agencies in strengthening partnerships among parents
				(including parents of children under the age of 6), teachers, principals,
				administrators, and other school personnel in meeting the educational needs of
				children.
									(3)To support State
				and local educational agencies to develop and strengthen the relationship
				between parents and their children’s school in order to further the development
				progress of children.
									(4)To coordinate
				activities funded under this section with family engagement initiatives funded
				under section 1118 and other provisions of this Act.
									(5)To assist the
				State educational agency in the coordination and integration of Federal, State,
				and local services and programs.
									(b)Grants
				authorized
									(1)Statewide Family
				Engagement CentersThe Secretary is authorized to award grants in
				each fiscal year to statewide nonprofit organizations (and consortia of such
				organizations and State educational agencies, to establish Statewide Family
				Engagement Centers that provide comprehensive training, technical assistance,
				and capacity building to State educational agencies, local educational
				agencies, schools identified by State and local educational agencies, and
				organizations that support family-school partnerships (such as parent-teacher
				associations and Parents as Teachers organizations), and other organizations
				that carry out parent education and family engagement programs.
									(2)Geographic
				distributionIn awarding grants under this section, the Secretary
				shall, to the extent practicable, ensure that a grant is awarded for a
				Statewide Family Engagement Center in each State and territory and shall be an
				amount of not less than $500,000.
									(c)Applications
									(1)SubmissionsEach
				statewide nonprofit organization, or a consortia of such an organization and a
				State educational agency that desires a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
									(2)ContentsEach
				application submitted under subsection (c)(1), at a minimum, shall include the
				following:
										(A)A description of
				the organization or consortium’s approach to family engagement in education,
				including the use of strength-based strategies.
										(B)A description of
				the organization or consortium’s plan for building a statewide infrastructure
				for family engagement in education, to include the following areas:
											(i)management
				capacity and governance;
											(ii)statewide
				leadership;
											(iii)systemic
				services for family engagement in education;
											(iv)capacity building
				for State educational agencies, local educational agencies, and schools;
											(v)alignment with
				title I of this Act; and
											(vi)learning and
				improvement.
											(C)A description of
				the organization’s or consortium’s experience in providing training,
				information, and support to State educational agencies, local educational
				agencies, schools, and nonprofit organizations on family engagement in
				education policies and practices that are suited for family members who are
				severely disadvantaged educationally or economically or are family members of
				limited English proficient children.
										(D)Assurances that
				the organization or consortium will—
											(i)be—
												(I)governed by a
				board of directors the membership of which includes parents; or
												(II)be an
				organization or consortium that represents the interests of parents;
												(ii)establish a
				special advisory committee the membership of which includes—
												(I)parents of
				children from birth through young adulthood, who shall constitute a majority of
				the members of the special advisory committee;
												(II)representatives
				of the State parent teacher association;
												(III)representatives
				of education professionals with expertise in improving services for
				disadvantaged children;
												(IV)representatives
				of local elementary and secondary schools, including students and
				representatives from local youth organizations; and
												(V)representatives of
				State educational agencies and local educational agencies;
												(iii)use at least 65
				percent of the funds received under this subpart in each fiscal year to serve
				local educational agencies, schools, and community-based organizations that
				serve high concentrations of low-income families, in order to serve parents who
				are severely educationally or economically disadvantaged or are parents of
				minority and limited English proficient children;
											(iv)operate a center
				of sufficient size, scope, and quality to ensure that the center is adequate to
				serve the State educational agencies, local educational agencies, and
				community-based organizations;
											(v)serve urban,
				suburban, and rural local educational agencies and schools;
											(vi)network
				with—
												(I)State and local
				educational agencies and schools;
												(II)Statewide Family
				Engagement Centers assisted under this section;
												(III)parent training
				and information centers assisted under section 682 of the Individuals with
				Disabilities Education Act;
												(IV)clearinghouses;
				and
												(V)other
				organizations and agencies;
												(vii)use at least 30
				percent of the funds received under this section in each fiscal year to
				establish, expand, or provide technical assistance to scientifically based
				early childhood parent education programs;
											(viii)provide
				assistance to State and local educational agencies and community-based
				organizations that support family members in areas such as understanding State
				and local standards and measures of student and school academic achievement and
				strategies for supporting school academic achievement; and
											(ix)work with State
				educational agencies, local educational agencies, and schools to determine
				parental needs and the best means for delivery of services.
											(d)Uses of
				funds
									(1)In
				generalGrant funds received under this section shall be used to
				provide training, technical assistance, and capacity building to State
				educational agencies, local educational agencies and organizations that support
				family-school partnerships to enable them—
										(A)to assist parents
				in participating effectively in their children’s education and to help their
				children meet State and local standards, such as assisting parents—
											(i)engage in
				activities that will improve student academic achievement, including
				understanding how they can support learning in the classroom with activities at
				home, in afterschool and extracurricular programs;
											(ii)to communicate
				effectively with teachers, principals, counselors, administrators, and other
				school personnel;
											(iii)to become active
				participants in the development, implementation, and review of school-parent
				compacts, family engagement policies, and school planning and
				improvement;
											(iv)to participate in
				the design and provision of assistance to students who are not making adequate
				academic progress;
											(v)to
				participate in State and local decisionmaking;
											(vi)to train other
				parents;
											(vii)to help the
				parents learn and use technology applied in their children’s education;
											(B)to develop and
				implement, in partnership with the State Education Agency, a statewide family
				engagement policy and systemic initiatives that will provide for a continuum of
				services to remove barriers for family engagement in education and support
				school reform efforts; and
										(C)to develop,
				implement, and assess family engagement in education policies and plans under
				section 1112 and 1118.
										(e)Administrative
				provisions
									(1)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year in which an organization or consortium receives assistance under this
				section, the organization or consortium shall demonstrate in the application
				submitted for such fiscal year, that a portion of the services provided by the
				organization or consortium is supported through non-Federal contributions,
				which contributions may be in cash or in-kind.
									(2)Submission of
				information
										(A)In
				generalEach organization or consortium receiving assistance
				under this section shall submit to the Secretary, on an annual basis,
				information concerning family centers assisted under this section, including
				the following information:
											(i)The number of
				State and local educational agency personnel, local education agencies,
				schools, and community-based organizations, that receive training.
											(ii)The types and
				modes of training, technical assistance, and capacity building provided under
				this section.
											(iii)Summative
				information on the activities taken by the organization or consortium to
				improve statewide capacity building for effective family engagement in the
				areas of—
												(I)management
				capacity and governance;
												(II)statewide
				leadership;
												(III)systemic
				services for family engagement in education;
												(IV)capacity-building
				for State educational agencies, local educational agencies, and schools;
												(V)alignment with
				title I of this Act;
												(VI)learning and
				improvement.
												(B)DisseminationThe
				Secretary shall disseminate annually to the Congress and to the public the
				information that each organization or consortium submits under subparagraph
				(A).
										(3)Technical
				assistanceThe Secretary shall provide technical assistance, by
				grant or contract, for the establishment, development, and coordination of
				Statewide Family Engagement Centers, including their establishment of statewide
				infrastructures for family engagement in education.
									(4)Rule of
				constructionNothing in this section shall be construed to
				prohibit a parental information and resource center from—
										(A)having its
				employees or agents meet with a parent at a site that is not on school grounds;
				or
										(B)working with
				another agency that serves children.
										(5)Parental
				rightsNotwithstanding any other provision of this
				section—
										(A)no person
				(including a parent who educates a child at home, a public school parent, or a
				private school parent) shall be required to participate in any program of
				parent education or developmental screening under this section; and
										(B)no program or
				center assisted under this section shall take any action that infringes in any
				manner on the right of a parent to direct the education of their
				children.
										2Local Family
				Engagement Centers
							5721.Demonstration
								(a)PurposeThe
				purpose of this section is to demonstrate Local Family Engagement Centers and
				to evaluate the usefulness and effectiveness of innovative approaches
				demonstrated by these centers in engaging families in their children’s
				education by providing training, services, supports, and opportunities that
				meet families needs and remove barriers to their engagement in their children’s
				education to improve student achievement.
								(b)GrantOf
				the amount made available to carry out this section for a fiscal year, the
				Secretary is authorized to award 90 percent of such amount as grants to, and
				enter into contracts and cooperative agreements with, local nonprofit parent
				organizations to develop concepts for Local Family Engagement Centers, Create
				such a center and demonstrate the center for such period of time as the
				Secretary shall prescribe.
								(c)Local nonprofit
				parent organization definedIn this section, the term
				local nonprofit parent organization means a private nonprofit
				organization (other than an institution of higher education) that—
									(1)has a demonstrated
				record of working with low-income parents and families;
									(2)(A)has a board of
				directors, the majority of whom are parents of students in elementary schools
				and secondary schools assisted under part A of title I and located in the
				geographic area to be served by a Local Family Engagement Center; or
										(B)has a special governing committee to
				direct and implement a Local Family Engagement Center, a majority of the
				members of whom are parents of students in schools assisted under part A of
				title I; and
										(3)is located in a
				community with elementary schools and secondary schools that receive funds
				under part A of title I, and is accessible to the families of students in those
				schools.
									(d)Application for
				grantsNot later than 12 months after the date of the enactment
				of this section, the Secretary shall publish an application for demonstration
				grants under this section. Such application shall include—
									(1)a description of
				the organization’s approach on family engagement in education, including its
				use of strength-based strategies;
									(2)information that
				the applicant meets the definition of a local nonprofit parent
				organization;
									(3)information that
				the applicant has the capacity to structure a center capable of conducting the
				training, information and support activities to fulfill the purposes of a Local
				Family Engagement Center;
									(4)information that
				the applicant will structure and operate a center of sufficient scope and
				quality adequate to serve the needs of the local area in which it is
				located;
									(5)a description of
				the organization’s experience in providing training, services, and supports to
				low-income parents and families and family members of minority and limited
				English proficient children;
									(6)a description of
				what steps the organization has taken to meet with local educational agency or
				school personnel in the geographic area to be served by the center in order to
				inform the personnel of the plan and application for assistance;
									(7)a description of
				how the organization will coordinate its efforts with the Statewide Family
				Engagement Centers in the State;
									(8)information that
				the applicant is capable of meeting such milestones or the timeline in the
				demonstration as the Secretary may prescribe; and
									(9)such other
				information as the Secretary deems necessary.
									(e)Funds for
				evaluationThe Secretary shall reserve 10 percent of the amount
				made available to carry out this section to fund the demonstrations conducted
				under this section for the purpose of evaluating such demonstrations and
				issuing a report describing the approaches and aspects of the demonstration
				that the Secretary determines to be most effective and appropriate for
				fulfilling the purposes of family engagement centers, taking into account the
				demographics of the various localities to be served.
								3Funding
							5731.Authorization
				of appropriations; reservations
								(a)Authorization of
				appropriationsThere are authorized to be appropriated
				$195,000,000 for fiscal year 2011 and such sums as may be necessary for fiscal
				years 2012 through 2015 to carry out this part and section 1005.
								(b)Use of
				appropriated fundsFrom the amounts made available for each
				fiscal year under subsection (a), the Secretary shall—
									(1)reserve the
				greater of $40,000,000 or 44 percent for Statewide Family Engagement Centers,
				of which not more than 5 percent may be used for technical assistance to, and
				evaluation of, such centers; and
									(2)from the
				remainder—
										(A)reserve 2.9
				percent, to be divided equally among the States and territories, to fund
				operations of State Family Engagement Coordinating Councils;
										(B)reserve 38 percent
				for State support of family engagement activities conducted pursuant to title I
				of this Act;
										(C)reserve 8 percent
				for demonstration of Local Family Engagement Centers;
										(D)reserve 5.1 percent for a Director and
				dedicated staff for family and community engagement within the Office of
				Elementary and Secondary Education and related operations; and
										(E)reserve 2 percent
				for Local Family Engagement Centers at schools administered by the Bureau of
				Indian Education in the Department of the Interior and at Tribally Controlled
				Schools, except that the Secretary of Interior shall use an amount not to
				exceed 5 percent of such reserved funds for creation of a national Indian
				Family Engagement Coordinating Council modeled on State Family Coordinating
				Councils as described in this part.
										4Research-Based
				Metrics for Effective Family Engagement in Education
							5741.Rules of the
				Secretary
								(a)Development of
				metrics for family engagementNot later than one year after the
				date of the enactment of this section, the Secretary, after consultation with
				the Advisory Committee, shall issue rules that specify metrics on family
				engagement in education for State educational agencies, local educational
				agencies, schools, and nonprofit organizations that receive funds under subpart
				3 or section 1005.
								(b)Advisory
				committeeThe Secretary shall appoint a committee including
				researchers and representatives from national nonprofit organizations with
				expertise in family engagement in education to make data-driven recommendations
				regarding metrics required under subsection (a).
								(c)Implementation
				of metricsThe Secretary shall require States and local
				educational agencies to include the metrics specified in subsection (a) in
				their annual State report beginning for submissions in the year that the
				Secretary deems to be
				practicable.
								.
			13.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
			(1)by amending
			 paragraph (32) to read as follows:
				
					(32)Family
				engagement in educationThe term family engagement in
				education means a shared responsibility of families and schools for
				student success, in which schools and community-based organizations are
				committed to reaching out to engage families in meaningful ways and families
				are committed to actively supporting their children’s learning and development.
				This shared responsibility is continuous from birth through young adulthood and
				reinforces learning that takes place in the home, school and
				community.
					;
				and
			(2)by adding at the
			 end the following:
				
					(44)Tribally
				controlled schoolsThe term tribally controlled
				schools shall mean schools administered by Indian tribes or their
				delegates pursuant to the Indian Self-Determination and Education Assistance
				Act of 1975 (25 U.S.C. 450 et
				seq.).
					.
			14.Conforming
			 amendmentsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by
			 striking—
			(1)parental
			 involvement and parent involvement each place they
			 appears and inserting family engagement;
			(2)involvement
			 of parents each place it appears and inserting engagement of
			 families;
			(3)parental
			 information and resource center each place it appears and inserting
			 Statewide Family Engagement Center; and
			(4)involve
			 parents each place it appears and inserting engage
			 families.
			15.General
			 Accountability Office study and report
			(a)Study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study, and make findings and recommendations relating to compliance
			 with, and use of funds made available for, section 1118 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6318), including matters specified
			 in paragraph (2).
				(2)InclusionsThe
			 study shall include a review and analysis of—
					(A)the use of funds
			 reserved by local education agencies for family engagement under such section
			 1118;
					(B)the innovative,
			 effective, replicable, or model family engagement in education policies,
			 practices and uses of funds of State educational agencies and local educational
			 agencies determined by the Secretary of Education to be in alignment with
			 section 1118;
					(C)any barriers to
			 State educational agencies and local educational agencies in implementing
			 section 1118;
					(D)any barriers to
			 Indian tribes and organizations, Native Hawaiian organizations, and Alaska
			 Native organizations in developing, implementing, and assessing family
			 engagement in education policies and practices; and
					(E)the use of data
			 collection and reporting and outcome and assessment systems of State
			 educational agencies and local educational agencies to determine the extent to
			 which family engagement in education is implemented as outlined in section
			 1118.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall prepare and submit to the Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report containing the findings and recommendations
			 resulting from the study.
			16.Federal
			 coordination of family engagement in education programming
			(a)StaffingNot later than 6 months after date of
			 enactment of this Act, there shall be established in the Department of
			 Education dedicated staff, including a Director, for family and community
			 engagement within the Office of Elementary and Secondary Education.
			(b)DutiesThe
			 duties of the Director shall include the following:
				(1)Articulating a
			 national vision of family engagement in education.
				(2)Coordinatung and
			 integrating activities related to family engagement strategies, services, and
			 programs within the Department and across Federal agencies.
				(3)Providing guidance
			 to Department offices and units on the administration of family engagement in
			 education programs and activities and community schools programs and
			 activities.
				(4)Assuring
			 consistency in family engagement in education policies and programs
			 department.
				(5)Assuring
			 consistency in family engagement in education policies and programs with family
			 engagement policies and practices of the programs and activities of other
			 Federal agencies.
				(6)Administering the
			 Statewide Family Engagement Centers under section 5712 of the Elementary and
			 Secondary Education Act, the Local Family Engagement Centers program under
			 section 5721 of such Act and the Full Service Community Schools program.
				(7)Developing, in
			 consultation with the public through an invitation for public comment in the
			 Federal Register, a plan for innovation, research and evaluation of family
			 engagement in education, including impact, implementation, and replication
			 studies.
				(8)Conducting, by
			 arrangement with the Department’s Institute of Educational Sciences, by
			 contract, or by competition, innovation, research and evaluation on family
			 engagement in education consistent with the duty under paragraph (6).
				(9)Disseminating
			 effective and innovative practices on family engagement to State educational
			 agencies, Statewide Family Engagement Centers, parent training and information
			 centers, title I administrators, and others.
				(10)Coordinating
			 innovation, research, training and technical assistance activities between
			 Statewide Family Engagement Centers and regional educational
			 laboratories.
				(11)Identifying
			 opportunities for family engagement in education collaboration and resource
			 sharing among State educational agencies, local educational agencies, and
			 organizations that support family-school partnerships.
				(12)Preparing a
			 biennial report to the Congress on family engagement in education, including a
			 summary of activities, performance and outcomes under sections 1005, 1112,
			 1118, 5711, 5712, and 5721 of the Elementary and Secondary Education
			 Act.
				(13)Publishing State
			 educational agency family engagement in education plans and reports prepared as
			 required by section 1111 of the Elementary and Secondary Education Act on the
			 web site of the Department.
				(14)Carrying out such
			 other duties as may be designated by the Secretary.
				(c)Federal
			 department and agency cooperationEach department or agency of the Federal
			 Government providing programs related to family and community engagement
			 component shall—
				(1)cooperate with the
			 efforts of the Director under this section;
				(2)provide such
			 assistance, statistics, studies, reports, information, and advice as the
			 Director may request, to the extent permitted by law;
				(3)adjust department
			 or agency staff job descriptions to support collaboration and implementation of
			 the vision and strategy; and
				(4)assign department
			 or agency liaisons to the office to oversee and implement interagency
			 coordination.
				
